Citation Nr: 0201403	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  99-11 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had honorable active service from January 1967 to 
January 1970, and other than honorable service from January 
1970 to February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
Subsequent RO rating actions indicate the RO found that new 
and material evidence had been submitted to reopen the claim 
for service connection for PTSD, and that the claim was being 
denied on the merits.  The Board observes that service 
connection was previously denied for PTSD in a final March 
1989 RO decision.  Since then the veteran had submitted 
evidence including a statement from a social worker who 
opined the veteran had a diagnosis of PTSD.  Such evidence is 
not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board agrees with the RO that, since the 
March 1989 RO decision, new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD, and thus the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000); Manio v. Derwinski, 1 Vet.App. 140 (1991).  


FINDING OF FACT

The weight of the credible medical evidence establishes that 
the veteran does not have a satisfactory diagnosis of PTSD 
related to military service.  


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1967 to February 1971, and his final discharge from service 
was under other than honorable conditions.  A December 1988 
RO administrative decision determined that the period of 
service from January 1967 to January 7, 1970 was under 
honorable conditions, and that VA benefits based on such 
service were permitted.  The RO also found that the period of 
service from January 8, 1970 to February 1971 was under 
dishonorable conditions for VA purposes (due to willful and 
persistent misconduct associated with multiple AWOL periods 
from July 1970 to January 1971, totalling 140 days), and that 
compensation benefits based on such service were prohibited.  

The veteran's service personnel records indicate that during 
his honorable period of service he served in Vietnam from 
April 1969 to March 1970.  He was awarded various decorations 
but no combat medals.  During his Vietnam service he 
performed construction and demolition duties with Company A 
of the 588th Engineering Battalion.

The veteran's service medical records indicate that on a 
medical history form for his January 1967 enlistment 
examination, he checked that he had nervous trouble; the 
reviewing examiner noted this referred to normal worry and 
tension.  On the objective January 1967 enlistment 
examination, the psychiatric system was normal on clinical 
evaluation.  A June 1970 medical record, during the veteran's 
period of other than honorable service, noted various 
physical complaints, and the veteran said he had been 
suffering from bad nerves since being in Vietnam nine months 
earlier.  The impression included anxiety.  On a January 1971 
medical history form for the service discharge examination, 
the veteran checked that he had depression or excessive 
worry, frequent trouble sleeping, frequent or terrifying 
nightmares, and nervous trouble; the reviewing examiner 
stated the veteran had numerous functional and psychosomatic 
complaints.  The January 1971 discharge examination noted 
that the psychiatric system was normal on clinical 
evaluation.  A January 1971 mental hygiene consultation 
certificate, which was part of administrative discharge 
proceedings for misconduct, notes that the veteran was 
rational, coherent, and oriented to time, place, and person.  
The examiner indicated that there was no evidence of 
psychosis or severe neurosis and that there were no 
disqualifying mental defects sufficient to warrant 
disposition through medical channels.  The examiner also 
commented that the veteran was free of significant emotional 
illness.  

Post-service private and VA treatment records dated to the 
late 1980s show physical ailments.  

In September 1988, the veteran filed a claim for service 
connection for PTSD.  

The veteran underwent a VA psychiatric examination in January 
1989.  He reported that his nerves were bad and that he would 
get mad at anything.  He also stated that he would become 
shaky and that he was depressed to some degree.  He reported 
that he had some trouble during service and that he tried to 
get treatment.  The veteran stated that he was seen by a 
physician in 1970.  He also reported that he had gone AWOL 
during service.  The examiner reported that the veteran was 
alert and oriented in all spheres.  It was noted that the 
veteran's sensorium was clear, his stream of thought was well 
connected and that his mood and affect were appropriate.  The 
examiner indicated that the veteran showed mild affective 
blunting, but did not show any inappropriate affect.  The 
examiner noted that the veteran did not describe any symptoms 
other than being tense and sometimes easily frustrated.  It 
was reported that there was no indication of a thought 
disorder and no indication of organic brain syndrome.  The 
examiner stated that he did not elicit any symptoms on which 
to base a diagnosis of PTSD.  The diagnosis was anxiety 
state, chronic, mild, manifested by subjective complaints of 
increased nervous tension as well as a tendency towards 
irritability and to become easily frustrated.  

In a statement received in January 1989, the veteran's aunt 
reported that Vietnam had greatly changed the veteran, and 
she described his behavior when he returned.  

In March 1989, the RO denied service connection for PTSD.  
The veteran was informed of this action and did not appeal.  

In December 1992, the veteran filed a claim for service 
connection for a psychiatric disorder.  He reported that he 
had suffered nervous problems since leaving service.  He 
claimed that he ran away during service because of fear.  He 
stated that he had blackouts and did not remember specific 
events in his life.  The veteran also noted that members of 
his family could testify to his behavior since service.  

The veteran underwent a VA psychiatric examination in 
February 1993.  He reported that he was a heavy equipment 
operator during service and that he built bridges in Germany 
and roads in Vietnam.  He stated that he was not in really 
bad action in service, but that he was shot at quite a bit 
and that some of the guys in his outfit were killed.  He 
indicated that he was very nervous for a time after returning 
from service and that he would get mad easily as well as 
being impatient, restless and jumpy.  He further reported 
that he had some irritability, shortness of temper, a sense 
of impatience, and a feeling of jumpiness.  He noted that he 
slept well ordinarily and that he would have depressed moods 
when things were not going well or if there were money 
problems.  The examiner indicated that the veteran was 
diffident and almost apologetic in manner.  It was noted that 
the veteran was responsive and productive and that his speech 
was normal in rate and flow.  The examiner stated that the 
veteran's mood was euthymic and that his process was 
organized, relevant and coherent.  There was no suicidal or 
homicidal ideation and no delusional thinking.  The examiner 
noted that that the veteran was oriented times three and that 
his memory functions were intact.  The veteran insight and 
judgment were reported to be fair to good.  The diagnoses 
included anxiety disorder not otherwise specified.  

In August 1993, the RO denied service connection for a 
psychiatric disorder.  The veteran was informed of this 
action and he did not appeal.  

In October 1998, the veteran filed a request to reopen his 
claim for service connection for PTSD.  (The RO subsequently 
reopened but denied the claim.)

The veteran underwent a VA psychiatric examination by a 
psychologist in December 1998.  The examiner reported that he 
had reviewed the veteran's claims file and that psychological 
tests were administered.  The veteran reported that he spent 
eighteen months in Germany during service and that he was in 
Vietnam in 1969 and 1970.  He indicated that he had built 
bridges in Germany and that he was around Saigon and "Ko-
Chi" when he was in Vietnam.  He stated that he drove a dump 
truck and built roads and highways.  He indicated that he was 
shot at, at times, on the road at night.  He also related 
that they received rocket and mortar attacks against the 
base.  He indicated that at least two or three men in his 
unit were killed.  The veteran reported that he went AWOL in 
order to try to get some help for his nerves.  He stated that 
he had problems with his nerves and that he would curse 
people in traffic.  The veteran also indicated that he had to 
leave his lights on in his home all day and night.  He noted 
that he would sometimes think of Vietnam, but that he could 
not tell if he was awake or not when he had such thoughts.  

The December 1998 VA examiner reported, as to stressor 
information, that the veteran appeared to be in Vietnam 
during the time specified, but that it was difficult to say 
whether he had enough stress to fit the aspect of the 
diagnosis.  The examiner indicated that there was no evidence 
of any psychotic processes and that the veteran was oriented 
to person, place, situation, and time.  It was noted that the 
veteran had an odd quality about his interaction.  The 
examiner reported that the veteran reported a fear when he 
was exposed to trauma in Vietnam, but stated that he was 
difficult to tell how much trauma he was actually under.  The 
examiner noted that although the veteran reported some 
recurrent distressing dreams, he did not really show 
persistent avoidance of stimuli.  The examiner stated that 
the veteran did show some symptoms of arousal such as 
difficulty falling or staying asleep.  It was noted, as to 
delusions, hallucinations and impersistence, that the veteran 
reported that he had awakened one night seeing a dog in his 
room.  The veteran indicated that he would lose his temper 
often with no reason and that he thought about killing 
himself, but could not bring himself to do it.  He denied 
homicidal ideation.  The examiner indicated that he did not 
note any particular memory problems with the veteran.  
Psychological test results were discussed.

The December 1998 VA examiner concluded that the veteran did 
not fit the criteria for PTSD.  The examiner indicated that 
the veteran was very odd and eccentric and that he did seem 
to have some ongoing anxiety problems with at least some 
depression.  The diagnoses included generalized anxiety 
disorder, dysthymic disorder, and avoidant and schizoid 
personality traits.

In a March 1999 response to a request for information on his 
claim for PTSD, the veteran listed two "unknown" persons 
who he stated were killed in action.  He also listed a third 
person, who he named, who hit a mine while driving a truck 
and was not injured.  The veteran reported that there was a 
mortar attack at the base camp in July or August 1969 and 
that everyone was crawling to a bunker.  He reported that one 
guy got hit by a mortar and died instantly.  The veteran 
stated that when he got out of the bunker he saw the dead 
person and that he was the first person the veteran saw dead 
in Vietnam.  The veteran also indicated that he saw the dust 
from a mine going off that someone stepped on.  He stated 
that when he got up to that point there was nothing left of 
the person.  The veteran further reported that a person in a 
truck ahead of him hit a mine and that the truck was blown to 
pieces.  He stated that the person was uninjured, but had run 
away.  The veteran further indicated that late one evening he 
was driving and received sniper fire.  He stated that one of 
the rounds shot out the driver window vent and passed 
directly in front of him.  

The veteran submitted a March 1970 certificate of 
achievement, awarded to him by the 20th Engineer Battalion 
for meritorious performance in Vietnam.  Also submitted was 
an Operational Report-Lessons Learned record for the engineer 
battalion, although this does not specifically reference the 
veteran.  

In a May 2000 statement, the veteran reported that during 
service in Germany he was on a crane that went "free 
wheeling" down a mountain.  He stated that he was sitting in 
the crane and that the driver had no brakes.  The veteran 
said that he was thrown out of the crane and injured.  He 
also stated that while serving in Vietnam he saw people hit 
by rocket mortars, men step on land mines, and a truck blow 
up in front of him after hitting a land mine.  The veteran 
stated that he saw a lot of people get killed on and off 
post.  He indicated that he had never shot anyone, but that 
he had been shot at and missed by inches.  He noted that he 
was driving a truck and a bullet came through the windshield.  

VA treatment records from 1998 to 2000 indicate that the 
veteran was treated for physical ailments.  A November 1999 
entry notes that the veteran reported that his social worker 
told him that he had PTSD.  A February 2000 entry refers to 
anxiety.  

In a June 2000 statement, the veteran said that he had been 
working with a Vet Center readjustment counselor, Claudia 
Triche, for his PTSD for the last year.  He stated that the 
counselor said that he had PTSD.  The veteran reported that 
he had seen a VA psychiatrist who put him on medicine.  

A September 2000 VA outpatient psychiatric evaluation, by a 
psychiatrist, noted that the veteran had some mood lability 
and his affect was a little anxious.  It was reported that 
the veteran was verbal and alert and in no acute distress.  
The examiner indicated that the veteran was oriented and that 
he denied homicidal or suicidal ideation as well as any 
paranoid ideation.  The examiner noted, however, that the 
veteran came across as paranoid.  The diagnoses were anxiety 
disorder not otherwise specified, rule out psychosis not 
otherwise specified, and rule out alcohol abuse.  

In an October 2000 response to a request for information 
concerning his claim for PTSD, the veteran reported that he 
took sniper fire while driving a truck.  He stated that the 
bullet went through the driver side window and almost hit 
him.  The veteran indicated that he saw two enemy soldiers 
while on guard duty, but was told not to shoot at them.  He 
reported that a vehicle in front of him hit a land mine with 
the right front wheel and that sandbags on the floor of the 
truck saved the driver.  The veteran also indicated that he 
saw where a man stepped on a land mine and was disintegrated.  

An October 2000 annual assessment from Claudia Triche, MSW, a 
Vet Center clinical social worker, noted as to military 
history that the veteran reported being injured when a 20-ton 
crane went down a mountain without brakes.  He reported that 
he was thrown out of the crane and then regained 
consciousness in an ambulance and later woke up in a 
hospital.  The veteran also indicated that the glass was shot 
out of a truck he was driving and the bullet went behind the 
steering wheel.  It was further noted that the veteran 
reported that he had buddies who were seriously wounded or 
killed and that he had watched people hit with rocket mortar 
and step on land mines.  The veteran also reported that he 
went AWOL on several occasions after returning from Vietnam.  
The social worker noted, as to an assessment, that the 
veteran was exposed to traumatic events where he experienced, 
witnessed, or was confronted with actual or threatened death 
or serious injury, or threat to the physical integrity of his 
self or others.  It was reported that the veteran's response 
involved intense fear, helplessness, or horror.  The social 
worker indicated a diagnosis of PTSD.  

Additional VA medical records from 2000 and 2001 indicate 
that the veteran was treated for physical ailments.

By a November 2001 statement, the veteran canceled a prior 
request for a Board videoconference hearing.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for PTSD.  
Medical records have been obtained and VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, and the related VA regulation, have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Service connection and compensation may be given for 
disability due to disease or injury incurred in or aggravated 
by other than dishonorable active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

As noted, one of the requirements for service connection for 
PTSD is a satisfactory diagnosis of such condition.  There is 
no medical evidence from a psychiatrist or psychologist which 
would indicate that the veteran has a diagnosis of PTSD.  The 
veteran underwent a VA examination by a psychologist in 
December 1998.  That examiner reviewed the veteran's claims 
folder and performed a detailed examination including 
psychological testing.  The doctor concluded that the veteran 
had an anxiety disorder, dysthymic disorder, and avoidant and 
schizoid personality traits.  The examiner found that the 
veteran did not fit the diagnostic criteria for PTSD.  A 
September 2000 VA outpatient psychiatric examination by a 
psychiatrist led to diagnoses of an anxiety disorder, rule 
out psychosis, and rule out alcohol abuse.  Additionally, 
previous VA medical reports also fail to diagnose PTSD.  

In an October 2000 report, a Vet Center social worker gave a 
diagnosis of PTSD.  The Board observes, however, that a 
social worker is not a psychiatrist or psychologist and has 
lesser credentials for making a diagnosis.  Additionally, 
there is no indication that the social worker reviewed the 
veteran's claims folder prior to making such diagnosis.  

The Board finds that assessments by VA psychiatrists and 
psychologists, that the veteran does not have PTSD, are far 
more persuasive, particularly the assessment at the 1998 
compensation examination which was based on review of 
historical records and detailed testing.  Given these 
factors, the Board gives more weight to the medical 
assessment that the veteran does not have diagnosed PTSD 
under the criteria of DSM-IV.  See  38 C.F.R. § 4.125; Cohen 
v. Brown, 10 Vet.App. 128 (1997).

The weight of credible medical evidence demonstrates that 
there is no satisfactory diagnosis of PTSD related to 
service, and thus one of the mandatory requirements for 
service connection is not met.  38 C.F.R. § 3.304(f).  The 
Board notes that the veteran has alleged service stressors.  
Since there is no acceptable PTSD diagnosis, the Board need 
not address the stressor question.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



		
	L. W. Tobin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

